Citation Nr: 0607004	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-11 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a fracture of the 
right tibia and fibula, with scarring over the right tibia, 
evaluated as 20 percent disabling prior to December 9, 2004 
and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1948 until 
August 1951.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 20 percent for fracture of the right 
tibia and fibula, with scarring of the right tibia.  By 
decision dated March 2005, the RO increased the disability 
evaluation to 30 percent effective December 9, 2004.  
   

REMAND

The RO has assigned the 30 percent rating based upon marked 
ankle disability under Diagnostic Code 5262.  However, it 
appears that the veteran is claiming separate service 
connection for a disability involving the right knee, and he 
may want a separate evaluation for his right knee apart from 
his ankle disability.  It does not appear that the RO has 
ruled on this matter.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.).  
See also 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005) (The 
currently assigned 30 percent rating contemplates malunion of 
the tibia and fibula with marked knee or ankle disability.).  
There are conflicting VA medical opinions as to whether the 
veteran's current right knee disability may be attributable 
to his service-connected fracture of the right tibia and 
fibula.  Moreoever, while the scarring over the right tibia 
is part of the service-connected disability, the examiner did 
not adequately describe it for the purpose of determining 
whether it met the requirements for a separate compensable 
rating.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO must schedule the veteran for a VA 
orthopedic examination to determine the nature and 
severity of residuals of his service-connected 
fracture of the right tibia and fibula as they 
affect function of the right ankle and/or knee.  
The claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  After physically 
evaluating the veteran, the medical examiner should 
address the following questions, to the best of 
his/her medical knowledge:

a)  What is the range of motion of 
the right ankle?

b)  Does the veteran have pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the right 
ankle?  If feasible the examiner 
should portray any additional 
functional limitation of the right 
ankle due to these factors in terms 
of degrees of additional loss of 
motion.  If not feasible, this 
should be stated for the record 
together with the rationale.  If the 
veteran does not have pain or any of 
the other factors, that fact should 
be noted in the file.

c)  Describe any scarring present over the 
right tibia, including whether it is tender or 
painful.

d)  The examiner should also express an 
opinion as to whether it is at least as likely 
as not (fifty percent probability or more) 
that the current right knee disability was 
either caused by or aggravated by the service-
connected fracture of the right tibia and 
fibula.

e)  If it is determined that the 
right knee disability is associated 
with the fracture of the tibia and 
fibula, the examiner should 
determine the range of motion of the 
right knee and whether there is any 
related instability.

f) Does the veteran have pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the right 
knee?  If feasible the examiner 
should portray any additional 
functional limitation of the right 
knee due to these factors in terms 
of degrees of additional loss of 
motion.  If not feasible, this 
should be stated for the record 
together with the rationale.  If the 
veteran does not have pain or any of 
the other factors, that fact should 
be noted in the file.

2.  The RO should then readjudicate the claim to 
include the question of whether separate service 
connection is warranted for the right knee 
disability.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided a Supplemental Statement of the 
Case (SSOC).  The appellant and his representative 
should be allowed an appropriate period of time for 
response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscousky v. West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


